DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-13, 15-18, 20-30, 32-34 are cancelled.
Claim 14 is currently amended.
Claims 19, 31, 35 are previously presented.

Allowable Subject Matter

Claims 14, 19, 31, & 35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art combination Tunis III/Girard/Robinson, nor any prior art combination available discloses:
“wherein the core material is removed after manufacturing the second sheet”.
Tunis III/Girard/Robinson discloses the addition of a core material (see protection layer 130 of [0055] of Tunis III), but does not disclose wherein the core material is removed after manufacturing the second sheet and one of ordinary skill in the art would not have been motivated to remove that material/protection layer after manufacture of the door.
Therefore, claim 14 is deemed allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743